              IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF NEVADA

UNITED STATES OF AMERICA,    )
                             ) Case No. 2:17-cr-00124-JAD-EJY
             Plaintiff,      )
                             )      ORDER TEMPORARILY
vs.                          ) UNSEALING AUDIO RECORDING
                             )
KARY WATSON (2),             )
                             )
             Defendant.      )
____________________________ )


     Telia U. Williams, Esq., requested Mr. Watson's Motion
Hearing transcript for proceedings held on July 30, 2019.
This proceeding, held at Docket No. 355, contains a sealed
portion. The transcript is to be prepared by Amber McClane,
Transcriber.
     IT IS THE ORDER OF THE COURT that the sealed audio
recording shall be unsealed for the limited purpose of
preparing the transcript by Amber McClane and providing a copy
of the transcript to Telia U. Williams, Esq., as requested.
     IT IS FURTHER ORDERED that the audio recording shall
thereafter be resealed and a certified copy of the transcript
be delivered to the Clerk pursuant to 28 U.S.C. § 753(b) and
remain sealed until further order of this Court.
     IT IS FURTHER ORDERED that the receiving party shall not
disclose the sealed contents of the transcript of the
proceeding to anyone other than the representatives of the
parties directly concerned with this case.



    DATED
     DATED this
            this16th_______
                     day of August,
                              day of2019.
                                       _________, 2019



                     __________________________________
                            JENNIFER A. DORSEY
                     United States District Court Judge
